Citation Nr: 0201269
Decision Date: 02/07/02	Archive Date: 03/15/02

Citation Nr: 0201269	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  83-15 369	)	DATE FEB 07, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).  

2.  Entitlement to a disability rating greater than 30 
percent for discoid lupus erythematosus (DLE).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1981 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas. 

The Board notes that this decision is a Reconsideration of 
the Board's decisions listed below.  A decision of the Board 
is final unless the Chairman orders reconsideration following 
a motion filed by the appropriate party, or the Board on its 
own motion corrects an obvious error in the record.  38 
U.S.C.A. §§ 7103, 7104 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 20.1100 (2001).  In December 2001, the Deputy Vice 
Chairman of the Board, by direction of the Chairman, ordered 
reconsideration of the Board's decisions dated July 24, 1985, 
December 30, 1987, February 5, 1990, and March 29, 1996.  
However, the instant decision affects only the issues set 
forth above and does not disturb the Board's decision with 
respect to any other issues in those decisions.  

Review of the record reveals that the veteran previously 
moved for revision or reversal of the March 1996 Board 
decision based on clear and unmistakable error (CUE).  The 
Board denied that motion in a February 2000 decision.  The 
veteran appealed that action to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an Order dated in May 2001, the 
Court vacated the Board's February 2000 decision and remanded 
the matter to the Board.  However, in light of the action 
taken in the instant decision, a determination as to CUE in 
the March 1996 Board decision is moot.  The matter is 
dismissed by separate decision of the Board.   

The issue of entitlement to an increased rating for DLE is 
addressed in the REMAND portion of the decision, below.    


FINDINGS OF FACT

1.  All required notice has been provided and all relevant 
evidence necessary for the equitable disposition of the 
veteran's appeal has been obtained. 

2.  The RO established service connection for SLE in a 
November 1980 rating action.  The August 1981 rating decision 
did not sever service connection.  


CONCLUSION OF LAW

Service connection for SLE is already in effect.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.105(d) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the RO established service connection 
for DLE in an August 1977 rating action.  In August 1980, the 
veteran submitted a statement construed as a claim for 
service connection for SLE.  The RO's rating decision of 
November 1980, as well as the notice letter to the veteran, 
stated that SLE was considered part of the service-connected 
DLE, though the two could not be rated separately.  
Thereafter, the veteran submitted another claim.  In its 
August 1981 rating action, the RO denied service connection 
for SLE.  

Analysis

The Board initially finds that the RO established service 
connection for SLE in its November 1980 rating decision.  
That rating decision stated that the SLE was considered part 
of the original grant of service-connected lupus.  In the 
RO's notification letter to the veteran dated in that month, 
the RO reiterated the aforementioned decision.  Thus, by this 
rating action and the subsequent notification letter to the 
veteran, the Board finds that SLE was effectively service-
connected by the RO's actions in November 1980.  

An August 1981 rating decision states that service connection 
was denied for SLE as not shown by the record.  This action 
appears to attempt to essentially sever service connection 
for SLE.  Pursuant to VA regulation, service connection may 
be severed only where the evidence shows that it is clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(d) (1981).  
Moreover, severance may be accomplished only after the RO 
prepares a rating proposing severance with notice to the 
veteran and the opportunity to present evidence to show that 
service connection should be maintained. Id.  Review of the 
claims folder discloses that the RO did not follow these 
procedures before apparently attempting to sever service 
connection for SLE in its 1981 decision.  Accordingly, 
service connection for SLE remains in effect as established 
in the November 1980 rating action.      


ORDER

The veteran's appeal is granted as service connection for SLE 
is established.  


REMAND

As discussed above, the Board finds that, in its November 
1980 rating decision, the RO established service connection 
for SLE as part of the previously service-connected DLE.  
However, when the RO evaluated the DLE for purposes of the 
rating action now on appeal, it is unclear whether the RO 
considered the entire disability picture in determining the 
proper evaluation.  Therefore, a remand is in order for the 
RO to consider the appropriate disability evaluation from the 
date of service connection for SLE in 1980.     

The Board emphasizes that this remand is not intended to 
disturb the 100 percent rating for SLE in effect from 
February 14, 1990.  On remand, the RO is to determine the 
proper evaluation for the veteran's DLE/SLE disability for 
the period from its date of service connection in 1980 until 
1990. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran, through his attorney, 
should be requested to identify all 
sources of medical treatment received for 
his serviced-connected lupus and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified for the relevant period 
between 1980 and 1990.  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096 (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider whether 
staged ratings are appropriate under 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should issue a 
supplemental statement of the case to the 
veteran and his attorney.  The requisite 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
Holly E. Moehlmann                                  	Wayne 
M. Braeuer
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
M. Sabulsky
	Member, Board of Veterans' Appeals



			
	Jeff Martin	V. L. Jordan
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 





Citation NR: 9608603	
Decision Date: 03/29/96		Archive Date: 04/11/96
DOCKET NO.  94-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date, prior to July 31, 1990, for 
a grant of entitlement to service connection for systemic 
lupus erythematosus, with assignment of a 100 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and son



ATTORNEY FOR THE BOARD

Ronald R. Bosch, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

The claims file contains a report of a rating decision dated 
in August 1977 wherein entitlement to service connection for 
discoid lupus erythematosus was granted with assignment of a 
10 percent evaluation.  The evaluation for discoid lupus 
erythematosus was increased to 30 percent in a rating 
decision issued in December 1977.

Entitlement to service connection for systemic lupus 
erythematosus was denied by the Board of Veterans Appeals 
(Board) in decisions entered in July 1985, December 1987, and 
on February 5, 1990.  The Board found, among other things, 
that the veteran did not then have systemic lupus 
erythematosus, nor did he have it during service.

The current appeal arose from an October 1992 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas.  The M&ROC 
granted entitlement to service connection for systemic lupus 
erythematosus as secondary to service-connected discoid lupus 
erythematosus with assignment of an increased evaluation of 
100 percent effective July 31, 1990.

The case has been forwarded to the Board for appellate 
review.

The Board notes the veteran has alleged clear and 
unmistakable error in prior determinations denying his claim 
of entitlement to service connection for systemic lupus 
erythematosus.  The previous determinations by the M&ROC 
denying entitlement to service connection for systemic lupus 
erythematosus were subsumed by the Boards denials, and 
ultimately by the February 5, 1990 denial.  Any allegation of 
clear and unmistakable error in a prior Board decision can 
only be the subject of a request for reconsideration, a 
request which has not been made in this case.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he had systemic lupus erythematosus 
while he was still on active duty, thereby warranting 
entitlement to an effective date for a grant of service 
connection for this disability with assignment of a 100 
evaluation prior to July 31, 1990.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against an effective date, prior to July 31, 
1990, for a grant of entitlement to service connection for 
systemic lupus erythematosus with assignment of a 100 percent 
evaluation.


FINDINGS OF FACT

1.  In July 1985, December 1987, and on February 5, 1990, the 
Board denied entitlement to service connection for systemic 
lupus erythematosus.

2.   The veteran filed a reopened claim for service 
connection for systemic lupus erythematosus on July 31, 1990.

3.  The M&ROC granted entitlement to service connection for 
systemic lupus erythematosus as secondary to service-
connected discoid lupus erythematosus with assignment of a 
100 percent evaluation when it issued a rating decision in 
August 1992.


CONCLUSION OF LAW

The criteria for an effective date, prior to July 31, 1990, 
for a grant of entitlement to service connection for systemic 
lupus erythematosus with assignment of a 100 percent 
evaluation, have not been met.  38 U.S.C.A. §§ 1110, 1155, 
5107, 5110, 7104 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 
3.400, 4.7, 4.88(b), Diagnostic Code 6350 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107(a).

In summary, the Board notes that entitlement to service 
connection for systemic lupus erythematosus was denied by the 
Board in July 1985, December 1987, and on February 5, 1990.  
The Board found that the veteran did not then have systemic 
lupus erythematosus, nor did he have it in service.

Subsequent to the most recent denial by the Board, the 
veteran reopened his claim of entitlement to service 
connection for systemic lupus erythematosus.  In connection 
with his claim, he underwent a VA examination, submitted 
medical statements, records of inpatient and outpatient 
treatment from VA and non-VA physicians, and provided 
testimony with his spouse and son at hearings held at the 
M&ROC in April 1992, July 1993, January 1994, June 1994, 
November 1994, and May 1995.

The M&ROC, in an August 1992 rating decision, determined that 
the evidence submitted by the veteran was new and material to 
reopen his previously denied claim, and granted service 
connection for systemic lupus erythematosus with assignment 
of a 100 percent evaluation effective July 31, 1990, the date 
of receipt of his reopened claim.  It was the determination 
of the M&ROC that medical evidence submitted demonstrated 
that systemic lupus erythematosus was present and secondary 
to service-connected discoid lupus erythematosus.

In his testimony and statements on appeal, the veteran has 
presented arguments and contentions which were rejected by 
the Board prior to issuance of previous denials.  

As noted above, the Board most recently denied entitlement to 
service connection for systemic lupus erythematosus on 
February 5, 1990.  That decision by the Board was final on 
the basis of the evidence then of record and the claim could 
not be reopened and allowed in the absence of new and 
material evidence.  38 U.S.C.A. § 7104(b).  New and material 
evidence was submitted, reopening the veterans claim, and 
that evidence served as basis for readjudicating the 
veterans claim.

Under the law and regulations, unless specifically provided 
otherwise in Title 38, United States Code, the effective date 
of an award based on an original claim, or a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110.

The M&ROC properly selected July 31, 1990, as the effective 
date for a grant of service connection for systemic lupus 
erythematosus with assignment of a 100 percent evaluation, as 
it was on that date that the veterans reopened claim was 
received subsequent to the final Board decision issued on 
February 5, 1990.

There is no legal authority for the Board to grant an 
effective date, prior to July 31, 1990, the date of the 
veterans reopened claim, for service connection for systemic 
lupus erythematosus with assignment of a 100 percent 
evaluation.  38 U.S.C.A. §§ 1110, 1155, 5107, 5110, 7104;  
38 C.F.R. §§ 3.321(b)(1), 3.400, 4.7, 4.88(b), Diagnostic 
Code 6350.


ORDER

Entitlement to an effective date, prior to July 31, 1990, for 
a grant of entitlement to service connection for systemic 
lupus erythematosus with assignment of a 100 percent 
evaluation, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


